DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of system claims 9-16 is acknowledged. The election has been made without traverse. 
Claims 1-8 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Interpretation
Claim 9 requires a printer capable of depositing materials as claimed.
Limitations regarding the intended uses and/or functions of the claimed machine are given patentable weight only to the extent that such limitations are structural. The determination of patentability of an object is based upon the structure of the object itself. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 9-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 9, the limitation “cementing system” is unclear as to what structure this refers to. What is a “cementing system”? Is this a print head used for delivering cement or some other means for delivering cement?
Note: Claims 10-16 are also rejected by virtue of their dependence on claim 9.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Grivetti (US 20160107332 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Grivetti (US 20160107332 A1) in view of Pritchard (US 20150083422 A1).
In reference to claim 9, Grivetti discloses a wellbore casing liner printing system comprising:
a casing liner print head; and
a cementing system (See Fig 1-3 and “A three dimensional printing system includes a cement source adapted to supply a material. A first extruder adapted to extrude material to form a first layer, and at least one second extruder adapted to extrude material to form at least one second layer over first layer. The first extruder and the at least one second extruder, being in fluid communication with the cement source, and adapted to receive material from the cement source. “ [Abstract]).
Grivetti does not disclose using the system in a hydrocarbon well as claimed.
However, the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). Thus, Grivetti anticipates the claims.
Furthermore, in the alternative, in the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, well cementing, Pritchard 
The combination would be achievable by configuring the Grivetti system to be used in oil well cementing as suggested by Pritchard.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system such that the print head and system were configured as claimed.
	In reference to claim 10-16, Grivetti or the combination disclose the method of claim 9.
	The claims do not limit the structure of the system. Either Grivetti or the combination are capable of the recited intended uses of using particular materials or operating the system in a particular manner.
	In a claim to a system, the structure of the system is what determines patentability. Thus, while these claims do not fail to further limit the claims under 35 USC 112(d), they do not meaningfully limit the claims against the prior art.
“It will be borne in mind that it has been long established that a person may not patent a combination of device and material upon which the device works, nor limit other persons from the use of similar material by claiming a device patent.”
In re Smith, 36 F.2d 302, 303 (CCPA 1929)
“Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” 
In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935)
“there is no patentable combination between a device and the material upon which it works.”
In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952)
“[T]he grant of a patent on a composition or machine cannot be predicated on a new use of that machine or composition”
In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 162 (CCPA 1957)
“Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” 
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS R KRASNOW/Examiner, Art Unit 1744